                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
ROGER LYLE,

                      Petitioner,

v.                                                   Civil Action No. 96-CV-70653–DT


LUELLA BURKE,                                        HONORABLE MARK A. GOLDSMITH


                  Respondent,
_____________________________/

                         OPINION & ORDER
(1) DENYING THE MOTION TO REOPEN, THE RULE 60(b) MOTION FOR RELIEF
FROM JUDGMENT AND THE MOTION TO COMPEL (Dkt. 71) AND DENYING THE
              MOTION FOR SUMMARY JUDGMENT (Dkt. 72)

       Before the Court is Petitioner’s pro se motion to reopen, for Rule 60(b) relief from

judgment, and to compel, in which Petitioner seeks to reinstate his petition for writ of habeas

corpus. Petitioner again seeks to challenge his 1984 convictions for first-degree felony murder

and assault with intent to commit murder. Petitioner also filed a related motion for summary

judgment. Petitioner seeks to re-open his third habeas petition, which was denied on the merits.

For the following reasons, the motions are denied.

                                      I. BACKGROUND

       Petitioner has filed several habeas petitions challenging his 1984 convictions for first-

degree felony murder and assault with intent to commit murder.

       Petitioner’s first petition was dismissed without prejudice on exhaustion grounds. Lyle v.

Foltz, No. 86-74289-DT (E.D. Mich. May 29, 1987). Petitioner’s second habeas petition was

denied on the merits. Lyle v. Jabe, No. 89-71785-DT (E.D. Mich. Apr. 23, 1990); appeal dismissed

No. 90-1563/1586 (6th Cir. June 6, 1990); cert. denied 498 U.S. 906 (1990). The third habeas

                                               1
petition, which petitioner seeks to reopen, was also denied on the merits. Lyle v. Burke, No. 96-

70653 (E.D. Mich. Mar. 27, 1997)(Gilmore, J.); appeal dismissed No. 97-2125 (6th Cir. Apr. 28,

1998); rehearing en banc denied (6th Cir. June 26, 1998); cert. denied 525 U.S. 899 (1998).

       In 1999. Petitioner filed a motion to reinstate his third habeas petition, as well as several

other motions. Petitioner’s motions were construed as a second or successive habeas petition and

transferred to the Sixth Circuit pursuant to 28 U.S.C.§ 2244(b)(3)(A). The Sixth Circuit dismissed

the case for want of prosecution because petitioner failed to attach copies of the opinions or reports

in his prior habeas cases to his motion. In Re Lyles, No. 00-1398 (6th Cir. May 26, 2000).

       The Sixth Circuit has three times denied Petitioner permission to file a successive petition

for writ of habeas corpus. In re Lyle, No. 08-1714 (6th Cir. Nov. 5, 2008); In re Lyles, No. 11-

1288 (6th Cir. Aug. 17, 2011); In re Lyles, No. 14-1463 (6th Cir. Oct. 21, 2014).1

       In 2014, Petitioner filed a motion to reinstate the petition to the Court’s active docket. This

motion was considered a successive collateral challenge to petitioner’s 1984 conviction and was

transferred to the Sixth Circuit pursuant to 28 U.S.C. § 2244(b)(3)(A). The Sixth Circuit denied

petitioner permission to file a successive habeas petition. In re Lyles, No. 14-2522 (6th Cir. Apr.

27, 2015).

       In 2015, petitioner filed yet another motion to reinstate the petition for writ of habeas

corpus to the Court’s active docket, which was transferred on November 12, 2015 to the Sixth

Circuit pursuant to 28 U.S.C. § 2244(b)(3)(A).         The Sixth Circuit again denied petitioner

permission to file a successive habeas petition. In re Lyles, No. 15-2397 (6th Cir. Sept. 1, 2016).




1
  Petitioner’s name has been spelled differently in the different opinions. In some opinions, the
district court or Sixth Circuit has referred to Petitioner as “Lyle” while in other opinions, he is
referred to as “Lyles.” Because this Court spells Petitioner’s name in conformity with how it was
spelled in each referenced order, the discrepancy in the spelling is intentional.
                                                  2
       Petitioner has once again filed two motions, in which he once again seeks to reopen his

1996 habeas petition in order to challenge his 1984 conviction.

                                         II. DISCUSSION

       Petitioner filed several prior petitions for a writ of habeas corpus challenging his 1984

convictions for first-degree murder and assault with intent to murder. Petitioner has been denied

habeas relief twice and has been denied permission numerous times by the Sixth Circuit to file a

successive habeas petition.

       An individual seeking to file a second or successive habeas petition must first ask the

appropriate court of appeals for an order authorizing the district court to consider the petition. See

28 U.S.C. § 2244(b)(3)(A); Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998). Congress

has vested in the court of appeals a screening function that the district court would have performed

otherwise. Felker v. Turpin, 518 U.S. 651, 664 (1996). Under the provisions of the Antiterrorism

and Effective Death Penalty Act (AEDPA), a federal district court does not have jurisdiction to

entertain a successive post-conviction motion or petition for writ of habeas corpus in the absence

of an order from the court of appeals authorizing the filing of such a successive motion or petition.

See Hervey v. United States, 105 F. Supp. 2d 731, 735 (E.D. Mich. 2000) (citing Ferrazza v.

Tessmer, 36 F. Supp. 2d 965, 971 (E.D. Mich. 1999)).

       Petitioner acknowledges in his motion to reopen that he already sought and was denied

permission to file a successive habeas petition based on the grounds that he seeks to raise again in

his current motion – specifically his claims that he has newly discovered evidence that another

suspect committed the murder, that an incomplete set of Rule 5 materials was not provided by the

district court clerk to the Sixth Circuit when Petitioner appealed the denial of his habeas petition,

that his trial counsel was ineffective for failing to bring Petitioner before the state trial court so



                                                  3
that he could accept a plea bargain to a lesser charge, and that trial and appellate counsel were

ineffective. A review of the Sixth Circuit’s various prior orders shows that Petitioner was denied

permission to file a successive petition on these grounds.

        A district court lacks the authority to reinstate a habeas petitioner’s second or successive

petition for writ of habeas corpus after the Court of Appeals declines to grant petitioner leave to

file such a petition. See White v. Carter, 27 F. App’x. 312, 313-314 (6th Cir. 2001). This is

consistent with 28 U.S.C. § 2244(b)(3)(E), which states that the grant or denial of an authorization

to file a second or successive habeas corpus petition “shall not be appealable.” Further, it shall not

be subject for a petition for a rehearing or for a petition for a writ of certiorari. In re King, 190 F.

3d 479, 480-481 (6th Cir. 1999).

        The Court recognizes that when a habeas petitioner files a second or successive petition for

habeas corpus relief in the district court without preauthorization from the court of appeals, the

district court should normally transfer the petition to the United States Court of Appeals for the

Sixth Circuit for that court to determine under 28 U.S.C. § 2244(b)(3)(A) whether petitioner should

be granted permission to file a successive petition. See In re Sims, 111 F.3d 45, 47 (6th Cir.1997).

        This Court declines to transfer the current motions to the Sixth Circuit because Petitioner

has already been denied permission by the Sixth Circuit to file successive petitions on the grounds

that he again seeks to advance in his current motions. The interests of justice would not be served

by again transferring these motions to the Sixth Circuit for that court to yet again deny Petitioner

permission to file a successive petition for the same reasons that it previously denied Petitioner

permission to file a second petition. See Bird v. Wyoming Dep’t of Corr. State Penitentiary

Warden, 693 F. App’x. 762, 765 (10th Cir. 2017) (finding that the district court did not abuse its

discretion when it dismissed habeas petition, rather than transfer petition to court of appeals for it



                                                   4
to consider authorization of habeas petitioner’s successive claim, since transfer would have been

futile, in that Court of Appeals had recently denied authorization for another version of same claim

by petitioner); Padilla v. Miner, 150 F. App’x. 116, 117 (3d Cir. 2005) (commenting that transfer

of habeas petition from district court to court of appeals, pursuant to statute permitting transfer to

cure want of jurisdiction, would not be in the interest of justice, where the petitioner had once

before asked Court of Appeals for authorization to raise identical claims). In White v. Carter, 27

F. App’x. at 313-314, the Sixth Circuit affirmed the district court’s dismissal of a habeas

petitioner’s motion to reinstate his habeas petition after the Sixth Circuit had denied the petitioner

permission to file a second habeas petition, without requiring the district court to transfer that

motion for reinstatement to the Court of Appeals for authorization to file a successive petition. In

light of the fact that Petitioner has already been denied permission by the Sixth Circuit to file a

successive petition on the claims raised in his current motions, there is no need to transfer these

motions yet again to the Sixth Circuit.

       Accordingly, this Court denies the motion to reopen, for Rule 60(b) relief from judgment,

and to compel (Dkt. 71), and the motion for summary judgment (Dkt. 72).

       SO ORDERED.

Dated: May 28, 2019                                   s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on May 28, 2019.

                                                      s/Karri Sandusky
                                                      Case Manager



                                                  5
